IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-20751
                         Summary Calendar



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

DEXTER BERNARD GREEN,

                                             Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. CR-H-95-273-1
                       - - - - - - - - - -

                            April 02, 1998

Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     Dexter Bernard Green appeals from his conviction of being a

convicted felon in possession of a firearm.      Green contends that

the district court erred by allowing Kenneth Satterwhite to

testify that Green and his confederates were planning a robbery.

He argues that Satterwhite’s testimony related to an extrinsic

offense that was inadmissible under FED. R. EVID. 404(b); that the

prejudicial effect of the testimony outweighed the probative

nature of the testimony; and that the limiting instruction did


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 96-20751
                                 -2-

not cure the prejudice caused by the admission of the testimony.

     Satterwhite’s testimony was intrinsic to Green’s possession

of a firearm.    United States v. Coleman, 78 F.3d 154, 156 (5th

Cir.), cert. denied, 117 S. Ct. 230 (1996).     The prejudicial

effect of Satterwhite’s testimony did not substantially outweigh

the probative nature of the testimony.     FED. R. EVID. 403.

     AFFIRMED.